Citation Nr: 1818449	
Decision Date: 03/27/18    Archive Date: 04/04/18

DOCKET NO.  09-09 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an earlier effective date than August 2, 2011 for the award of service connection for posttraumatic stress disorder (PTSD), to include as a result of an alleged clear and unmistakable error (CUE) in an April 2008 rating decision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Victoria A. Narducci, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from August 1961 to August 1965. 

This matter before the Board of Veterans' Appeals (Board) is on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma (Agency of Original Jurisdiction (AOJ)).

As the Board is granting the Veteran's claim for an earlier effective date for the award of service connection for PTSD, the Board need not adjudicate the claim as a CUE claim. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2)(2012).


FINDINGS OF FACT

1. An April 2008 rating decision denied service connection for PTSD, a claim the Veteran filed in October 2007. The Veteran filed a timely appeal, but later withdrew his appeal as it pertained to his claim for PTSD in written correspondence dated March 2010. This rating decision, as it pertained to the Veteran's claim for PTSD, subsequently became final.

2. The Veteran sought to reinstate his claim for PTSD in August 2011, and the AOJ denied his claim for PTSD again in a September 2011 rating decision, citing no new and material evidence. This rating decision subsequently became final

3. The Veteran filed an application to reopen the claim of service connection for PTSD in February 2013, and a February 2014 rating decision granted service connection for PTSD effective August 2, 2011; the effective date grant was based, in part, on the receipt of pertinent service records which had been existing at the time of the original April 2008 rating decision but had not been associated with the claims folder.

4. The evidence submitted between the date of the initial claim and the August 2011 application to reopen did not change, and the AOJ has determined that newly received personnel records were sufficiently pertinent to warrant a readjudication of the August 2011 final decision; the effective date should become October 31, 2007 based on the readjudication of the original claim based on the receipt of pertinent service records which existed but were not associated with the claims folder.


CONCLUSION OF LAW

The criteria for an effective date of October 31, 2007 for the award of service connection for PTSD have been met. 38 C.F.R. § 3.156(c) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

II. Criteria

The statutory guidelines for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C. §5110. Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later. 38 C.F.R. § 3.400. 

In cases involving direct service connection, the effective date will be the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service. Otherwise, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 C.F.R. §3.400(b)(2)(i). 

The reference above to "the date entitlement arose" is not defined in the current statute or regulation. The CAVC has interpreted it as the date when the claimant met the requirements for the benefits sought; this is determined on a "facts found" basis. See 38 U.S.C. § 5110(a); see also McGrath v. Gober, 14 Vet. App. 28, 35 (2000). These "facts found" include the date the disability first manifested and the date entitlement to benefits was authorized by law and regulation. See generally 38 C.F.R. § 3.400. However, the date entitlement arose is not the date that VA receives the evidence, but the date to which that evidence refers. McGrath, 14 Vet. App. at 35. 

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). The Board notes that, effective March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary (i.e., VA Form 21-526). 38 U.S.C. § 5101(a); 38 C.F.R. § 3.151(a). This rulemaking also eliminated the constructive receipt of VA reports of hospitalization or examination and other medical records as informal claims for increase and revised 38 C.F.R. § 3.400(o)(2). These amendments, however, are only applicable with respect to claims and appeals filed on or after March 24, 2015, and are not applicable in the present case. See 79 Fed. Reg. 57,660, 57,686 (Sept. 25, 2014). 

As such, any communication or action in this case, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim. Such an informal claim must identify the benefits sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. Upon receipt of an informal claim, if a formal claim has not been filed, an application form must be forwarded to the claimant for execution. If the application form is received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155(a). To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim. See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

The Board has considered whether 38 C.F.R. §3.157(b), in effect prior to April 2014, is applicable. This provision stated that once a formal claim for pension or compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, receipt of (1) a report of examination or hospitalization by VA or uniformed services, (2) evidence from a private physician or layman, or (3) reports and records from State and other institutions will be accepted as an informal claim for increased benefits or an informal claim to reopen. 

However, the Court has held that this regulation only applies to a particular group of claims. See Pacheco v. Gibson, 27 Vet. App. 21 (2014) (en banc) (construing ambiguity contained in §3.157 as applying to a previous disallowance for a service-connected disability not being compensable in degree); see Sears v. Principi, 16 Vet. App. 244, 249 (2002) (finding that § 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established). Specifically, VA medical records are not accepted as informal claims for disabilities where service connection has not been established, since the mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition. See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999). Thus, any reference to symptoms of PTSD in the VA clinic setting cannot constitute a formal or informal claim under 38 C.F.R. §3.157(b). Pacheco, 27 Vet. App. 21 (2014); Sears, 16 Vet. App. at 249. 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits. In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence. 38 U.S.C. § 1154(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).
 
III. Analysis 

The Veteran filed his first PTSD claim on October 31, 2007. See October 31, 2007 Veteran's Application for Compensation or Pension. Between the time he filed the claim in October 2007 and the time the AOJ issued a rating decision in April 2008, the Veteran did not provide any stressor for his PTSD to permit corroboration attempts. At the time of the decision, his service treatment records (STRs) as well as private treatment records were affiliated with the record. In April 2008, the AOJ denied service connection for PTSD, citing a lack of current diagnosis and a lack of corroborated stressor. See April 2008 Rating Decision. The Veteran timely filed a Notice of Disagreement, and provided a statement in support of his claim for PTSD, citing military sexual trauma as his stressor. See May 2008 Statement in Support of Claim for PTSD. However, he withdrew his appeal at it pertained to his claim for service connection for PTSD in March 2010, and the decision subsequently became final. See March 2010 Statement in Support of Claim. 

In August 2011, the Veteran filed for entitlement to service connection for PTSD again. See August 2011 Correspondence. The AOJ denied the claim for PTSD, citing no new and material evidence. See September 2011 Rating Decision. This decision subsequently became final. 

Prior to the Veteran filing the claim that is currently on appeal, the Veteran's military personnel records were associated with his file. See September 2012 Military Personnel Record. Additionally, documentation pertaining to the Veteran's PTSD was also included, specifically therapy notes from 2013 documenting the military sexual trauma as well as memories of war from Vietnam. See December 2012 Medical Treatment Record - Government Facility. After these documents were associated with the Veteran's claims file, he filed the instant claim on appeal, which the AOJ granted in a rating decision from February 2014. See February 2014 Rating Decision. The AOJ rated his PTSD as 50 percent disabling, with an effective date of August 2, 2011 - the date he filed the second claim for service connection for PTSD. 

The AOJ stated that the Veteran filed an application to reopen in February 2013, and the rationale for the effective date provided that "an evaluation of 50 percent [was] assigned from August 2, 2011 - the date [the AOJ] received [the Veteran's] claim for PTSD. [His] date of claim is based on the claim [the AOJ] received on this date because [the Veteran's] service personnel records, which were received July 12, 2013, included an amended DD Form 214 dated August 10, 2010, which showed [the Veteran] received a Vietnam Service Medal with 1 bronze campaign star, thus verifying [his] service in the Republic of Vietnam." See February 2014 Rating Decision. The AOJ granted the Veteran's claim for PTSD based on a fear of hostile military activity as opposed to military sexual trauma, which he initially claimed as his stressor. 

With respect to whether CUE was committed in the September 2011 decision, the AOJ stated:

VA rating decision dated September 29, 2011, denied service connection because we had no evidence of a verifiable stressor and no evidence that you served in a hostile area in order to concede your stressor based on fear of hostile military or terrorist activity.

Pursuant to 38 C.F.R. §3.156(c), at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim. 38 C.F.R. § 3.156(c). This includes service records that are related to a claimed in-service event, injury, or disease; additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and declassified records that could not have been obtained previously. Id. 

The requirements of 38 C.F.R. §3.156(c) warrant a readjudication of the original claim filed on October 31, 2007.  Here, the AOJ effectively conceded that the personnel records were pertinent to the Veteran's claim for PTSD when it set the effective date for the Veteran's PTSD disability as August 2, 2011. However, the evidence of record between the initial claim for service connection for PTSD in October 2007 and the August 2011 claim did not change. Thus, the AOJs reasoning of the pertinent nature of the service records must extend to the original claim denied in April 2008 - the existing personnel records which existed but were not associated with the claims folder warranted a readjudication of the prior final denial of PTSD per 38 C.F.R. § 3.156(c).

Furthermore, under McGrath v. Gober, 14 Vet. App. 28 (2000), in determining the date entitlement arose, the Board must determine when a claimant's disability manifested itself under all the "facts found" and "the date on which the evidence is submitted is irrelevant." McGrath v. Gober, 14 Vet. App. 28, 35 (2000). Resolving all reasonable doubt in the Veteran's favor, the Board will grant the Veteran's claim for an earlier effective date, and grant service connection for PTSD with an effective date of October 31, 2007 - the date his first PTSD claim was filed. 


ORDER

Entitlement to an effective date of October 31, 2007, but no earlier, for an award of service connection for PTSD is granted. 





____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


